           Case 1:19-cv-06671-VEC Document 28 Filed 10/18/19 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
                                                                     :
 THOMAS KRAEMER,                                                     :   USDC SDNY
                                              Plaintiff,             :   DOCUMENT
                                                                     :   ELECTRONICALLY FILED
                            -against-                                :   DOC #:
                                                                     :   DATE FILED: 10/18/2019
                                                                     :
 THE CITY OF NEW YORK; NYPD; DOI;                                    :
 ANDREW GUINAN, DOI INSPECTOR; DISTRICT :
 COUNSEL 37; U.S. MARSHAL, SDNY; MICHAEL :
 EDELSTEIN; MICKEY CEKOVIC; LISA SPITALE, :
 ESQ.; MARCIE ROMBERGER, ESQ.; SHANNON :                                  19 CV 6671 (VEC)
 MOORE, ESQ; AMY (FONTNO) DERAYMOND;                                 :
 RAYMOND DERAYMOND, ATTORNEY;                                        :    ORDER TO SHOW
 COUNTY OF NORTHAMPTON OFFICE OF THE :                                        CAUSE
 COUNTY EXECUTIVE; NORTHAMPTON                                       :
 COUNTY COURT; NORTHAMPTON COUNTY                                    :
 MH/MR; MILESTONES COMMUNITY                                         :
 HEALTHCARE INC.; NORTHAMPTON COUNTY :
 SHERIFF; GRETCHEN KRAEMER, DEPUTY; THE :
 EASTON AREA SCHOOL DISTRICT; FREYA                                  :
 KOGER, PH.D; THE CITY OF EASTON; EASTON :
 POLICE; CVS HEALTH CORPORATE; XEQUIEL :
 HERNANDEZ, DR.; DERMONE; CHA J. YU, DR.; :
 LAMONT MCCLURE;                                                     :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

         WHEREAS Plaintiff, acting pro se, has filed a 186-page complaint, with hundreds of

pages of additional exhibits, alleging a wide-ranging conspiracy between federal, state, local, and

judicial authorities and the mother of Plaintiff’s child, to torture, kidnap, and traffic that child,

while undertaking extensive efforts to undermine Plaintiff’s efforts to seek justice, including by

attempted murder through poisonous gas, allegedly administered by Plaintiff’s landlord, and

various hit-and-run plots, Dkts. 1, 20–27;
           Case 1:19-cv-06671-VEC Document 28 Filed 10/18/19 Page 2 of 3


         WHEREAS the Complaint is riddled with entirely implausible allegations of surveillance

and surreptitious communications, including nose-swipes, sniffs, and a seemingly omnipresent

cabal committed to discrediting and harming Plaintiff, see generally Dkt. 1;

         WHEREAS the Court has previously determined that Plaintiff’s “filing history evinces a

pattern of vexatious, duplicative, and nonmeritorious litigation,” and that Plaintiff’s “dense,

repetitive, and difficult to decipher” submissions “needlessly force the Court to expend

considerable resources,” see Thomas Kraemer v. Florance Edelstein et al., No. 17-CV-2910,

Dkt. 14 at 10 (S.D.N.Y. Sep. 9, 2017);

         WHEREAS Plaintiff has previously alleged, in a separate action commenced on

December 8, 2014, coordinated efforts, by many of the same Defendants as in this case, to

kidnap, imprison, and torture his daughter, see Kraemer v. Fontno, No. 14-CV-9343, Dkt. 4

(S.D.N.Y. Mar. 18, 2015);

         WHEREAS Plaintiff alleges injuries that occurred as early as 2000, see Dkt. 1 at 14;

         WHEREAS Plaintiff’s current complaint repackages substantively similar allegations in

the form of a civil action pursuant to the Racketeer Influenced and Corrupt Organizations Act

(RICO); and

         WHEREAS the statute of limitations for a civil RICO action is four years, which begins

to run from Plaintiff’s discovery of his injury and is not extended by later predicate acts1;

         IT IS HEREBY ORDERED that Plaintiff must show cause, no late than November 1,

2019, why his action should not be dismissed as time-barred because he became aware of his

alleged injuries likely as early as 2000 and certainly no later than December 2014. Additionally,

Plaintiff must show cause why his action should not be dismissed as frivolous because the


1
         See Rotella v. Wood, 528 U.S. 549, 554 (2000); Klehr v. A.O. Smith Corp., 521 U.S. 179, 187 (1997)
(“[T]he last predicate act rule creates a limitations period that is longer than Congress could have contemplated.”);
Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 361–62 (2d Cir. 2013); Koch v. Christie’s Int’l PLC, 699 F.3d 141,
148 (2d Cir. 2012).
                                                           2
           Case 1:19-cv-06671-VEC Document 28 Filed 10/18/19 Page 3 of 3


factual allegations “rise to the level of the irrational or the wholly incredible” or because the

legal theory is “indisputably meritless.” See Thomas Kraemer v. Florance Edelstein et al., No.

17-CV-2910, Dkt. 14 at 8 (S.D.N.Y. Sep. 9, 2017) (quoting Denton v. Hernandez, 504 U.S. 25,

32–33 (1992) and Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998));

see also Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000)

(“[D]istrict courts may dismiss a frivolous complaint sua sponte even when the plaintiff has paid

the required filing fee.”). And finally, because his allegations have previously been determined

to be frivolous, Plaintiff must show cause why his action is not barred by res judicata. Plaintiff’s

response to this Order to Show Cause must be no more than 15 pages, double-spaced, and in at

least 12-point font type. If Plaintiff requests leave to amend his pleading, he must explain why

such an amendment would not be futile (subject to the same page limitation set forth above) and

submit a proposed amended pleading.

         All Defendants’ time to answer or otherwise respond remains stayed pending further

order.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff and

note mailing on the docket.



SO ORDERED.
                                                       _________________________________
Date: October 18, 2019                                       VALERIE CAPRONI
      New York, NY                                           United States District Judge




                                                   3
